            Case 1:20-cv-00787-VSB Document 5 Filed 06/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
JOSE HERNANDEZ,                                           :                              6/16/2020
                                                          :
                                         Plaintiff,       :
                                                          :         20-CV-787 (VSB)
                           -against-                      :
                                                          :              ORDER
BUONA NOTTE INC., et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On January 29, 2020, Plaintiff filed this action against Defendants Buona Notte Inc. and

120 Mulberry Street LLC. (Doc. 1.) Plaintiff obtained a summons on January 30, 2020. (Doc.

4.) To date, Plaintiff has not filed an affidavit of service or taken any other action to prosecute

this case. Accordingly, it is hereby:

        ORDERED that, within fourteen (14) days of this Order, Plaintiff shall submit a letter of

no more than three (3) pages, supported by legal authority, demonstrating good cause as to why

this case should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). “Good cause

is generally found only in exceptional circumstances where the plaintiff's failure to serve process

in a timely manner was the result of circumstances beyond its control.” E. Refractories Co. v.

Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks

omitted). “District courts consider the diligence of plaintiff's efforts to effect proper service and

any prejudice suffered by the defendant as a consequence of the delay.” Id. (internal quotation

marks omitted). “An attorney's inadvertence, neglect, mistake or misplaced reliance does not

constitute good cause.” Howard v. Klynveld Peat Marwick Goerdeler, 977 F.Supp. 654, 658

(S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d 156, 160 (2d Cir.1991), aff’d, 173
           Case 1:20-cv-00787-VSB Document 5 Filed 06/16/20 Page 2 of 2


F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to submit a letter and to demonstrate

good cause for failure to serve Defendants within ninety days after the complaint was filed will

result in dismissal of this action.

SO ORDERED.

Dated:      June 16, 2020
            New York, New York                      ________________________________
                                                    VERNON S. BRODERICK
                                                    United States District Judge
